Citation Nr: 1751215	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. Jurisdiction was subsequently transferred to the RO in Los Angeles, California.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in October 2017, the Veteran revoked his power of attorney with Disabled American Veterans. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted in order to obtain a new VA audiological examination. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (a) (2017). The Veteran was provided a VA audiological examination in July 2016. Subsequently, in June 2017 the Veteran submitted a private audiological examination which reported hearing loss at higher decibel levels than reported at the prior VA examination. However, the June 2017 private examination indicates that speech recognition testing was conducted using a word list other than the Maryland CNC word list.  

The June 2017 pure tone audiometry results indicate that the Veteran's hearing loss may have worsened since the time of the July 2016 VA examination. However, the June 2017 private examination is not adequate for adjudication as it did not include a controlled speech discrimination test using the Maryland CNC word list. As such, the Board finds that remand is warranted to obtain a new VA examination which reflects the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated the Veteran's bilateral hearing loss since January 2017.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiological examination with an appropriate medical professional to address the current nature, severity, and functional impact of the Veteran's service-connected bilateral hearing loss. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that these records were reviewed must be included in the report of the examiner.

The audiologist must specifically describe any and all functional impairment caused by the bilateral hearing loss, and specifically describe how such functional impairments impact the Veteran's ability to conduct the activities of daily life, to include employment. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




